Citation Nr: 1219052	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder disability.

2.  Entitlement to a compensable rating for a left knee disability. 

3.   Entitlement to a compensable rating for a right knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1985 to March 1988.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that denied compensable ratings for right shoulder, left knee, and right knee disabilities.  

In an October 2007 rating decision, the RO increased the rating for the right shoulder disability to 20 percent, effective from December 8, 2006.  

The Veteran provided testimony at a hearing held in March 2010 before the undersigned Veterans Law Judge.  A transcript is of record.

Following the March 2010 hearing, the Board remanded the appeal for additional development.  In March 2012, subsequent to the requested development, the RO issued a rating decision wherein it increased the rating for the right shoulder disability to 30 percent, effective from November 17, 2010.  The RO also assigned separate 10 percent ratings for the service-connected left and right knee disabilities, effective from November 13, 2008.


FINDING OF FACT

In correspondence received in March 2012, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claims for entitlement to increased ratings for service-connected right shoulder, left knee, and right knee disabilities be withdrawn from appellate review.


CONCLUSION OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an increased rating for a right shoulder disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 

2.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an increased rating for a left knee disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

3. The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an increased rating for a right knee disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In correspondence received in March 2012, the Veteran expressed intent to withdraw the issues of entitlement to increased ratings for service-connected right shoulder, left knee, and right knee disabilities.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.



ORDER

The claim of entitlement to an increased rating for a right shoulder disability is dismissed. 

The claim of entitlement to an increased rating for a left knee disability is dismissed. 

The claim of entitlement to an increased rating for a right knee disability is dismissed. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


